Citation Nr: 1424713	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  08-33 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Whether the Veteran's daughter, DN, should be recognized as a helpless child of the Veteran.


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to November 1945.  The Veteran died in September 2004.  The appellant, MM, is the Veteran's surviving daughter acting as guardian for DN.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the case was subsequently transferred to the VA Health Administration Center in Denver, Colorado.

When this appeal was previously before the Board in July 2012 and March 2013, the Board remanded the issue of whether the Veteran's daughter, DN, is entitled to recognition as a helpless child of the Veteran for additional development.  The case has been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the claim.  


REMAND

The appellant seeks recognition of her sister, DN, as the helpless child of the Veteran on the basis of permanent incapacity for self support before attaining the age of 18.  In July 2012 and March 2013, the Board remanded this claim for additional development.  The Board pointed out in those remands that the appellant had requested the RO to obtain the private treatment records from DN's nursing facility.  The Board noted that although the appellant had submitted several release forms, the RO had not received copies of the nursing home records for DN.  The Board specifically indicated that the records, while not dated until 1988, could provide competent medical history indicating that DN's disorders manifested prior to her 18th birthday.  

Initially, the Board notes that review of the claims file suggests that there may be additional claims files associated with this appeal that are not included in the paper or electronic records before the Board.  Consistent with this, in recent correspondence, the appellant indicated that in August 2012 she faxed DN's school records dated in the early 1960s to the Board, and in June 2013 she mailed 431 pages of medical records from DN's current nursing facility.  However, such records are not included in the paper or electronic files before the Board.  As it appears that the record currently before the Board is incomplete, further development is still required before the Board addresses the merits of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Associate any additional documents in VA's possession but not already associated with the record on appeal with the claims file, Virtual VA, or VBMS.

2.  Contact the appellant and obtain the names and addresses of all medical care providers, VA and non-VA, who treated DN for her disabilities.  After the appellant has signed the appropriate releases, those records not already associated with the claims file, Virtual VA, or VBMS should be obtained.  All attempts to procure records should be documented in the file if the requested records are not obtained.  If the records identified by the appellant cannot be obtained, a notation to that effect should be inserted in the record.  The appellant is to be notified of unsuccessful efforts in this regard, in order to allow the appellant the opportunity to obtain and submit those records for VA review.

3.  Undertake any other indicated development.

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted to the appellant's satisfaction, she should be furnished an appropriate supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
	
The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



